DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11-13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El Achhab et al. (Pub. No.: US 2015/0018895 A1); hereinafter referred to as “El Achhab”.
Regarding claims 1 and 13, El Achhab discloses a method of treatment for obstructive sleep apnea (OSA) (e.g. see abstract, [0001]) of a user, the method comprising: affixing a patch externally on a dermis of the user (e.g. see figures 2a, 2b), 
Regarding claims 8 and 20, El Achhab discloses the electrical stimuli comprising a series of pulses with a pattern comprising an intensity and a duration, further comprising adjusting the intensity or the duration of the pattern after each affixing of the patch to the dermis of the user (e.g. see [0032], [0033]).
Regarding claim 11, El Achhab discloses the detecting the occurrence of OSA comprising: measuring a pattern of breathing by a user; and analyzing the pattern using stored breath limits to determine one or more missed breaths by the user (e.g. see [0031]).
Regarding claim 12, El Achhab discloses the detecting the occurrence of OSA based only on the analyzing and using only breathing parameters of the user (e.g. see [0031]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Achhab in view of Bolea et al. (Pub. No.: US 2012/0192874 A1); hereinafter referred to as “Bolea”.
Regarding claims 2 and 14, El Achhab discloses the claimed invention except for the placement of the patch on the user causing the activating to avoid activation of a styloglossus muscle of the user. Bolea teaches that it is known to use such a modification as set forth in [0157] to provide more precise stimulation of the genioglossus muscle while avoiding stimulation of adjacent nerves. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by El Achhab, with such a modification as taught by Bolea, since such a modification would provide the predictable results of more precise stimulation of the genioglossus muscle while avoiding stimulation of adjacent nerves.
Regarding claims 3 and 15, El Achhab discloses the placement comprises affixing the patch to a neck of the user on or near a submental triangle of the user (e.g. see figures 2a, 2b).
s 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Achhab in view of Kent et al. (Pub. No.: US 2017/0143960 A1); hereinafter referred to as “Kent”.
Regarding claims 6 and 18, El Achhab discloses the claimed invention but is silent as to electrical stimuli causing a tongue of the user to move. Kent teaches that it is known to use such a modification as set forth in [0006] to provide improved breathing by moving the tongue forward during sleep. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by El Achhab, with such a modification as taught by Kent, since such a modification would provide the predictable results of improved breathing by moving the tongue forward during sleep.

Allowable Subject Matter
Claims 4-5, 7, 9-10, 16-17, 19, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP C EDWARDS/Examiner, Art Unit 3792                      

/Amanda K Hulbert/Primary Examiner, Art Unit 3792